              Case: 19-3072                   Document: 46      Filed: 12/16/2020        Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                    Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                          Phone: (312) 435-5850
             Chicago, Illinois 60604                                                www.ca7.uscourts.gov




                   NOTICE TO TRANSMIT SUPPLEMENTAL RECORD ON APPEAL



 December 16, 2020


                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellant

 No. 19-3072                             v.

                                         SAMY M. HAMZEH,
                                         Defendant - Appellee

  Originating Case Information:

 District Court No: 2:16-cr-00021-PP-WED-1
 Eastern District of Wisconsin
 District Judge Pamela Pepper




 Pursuant to Circuit Rule 11(b), the clerk of the district court is directed to prepare, certify,
 and transmit the supplemental record consisting of sealed item #332.

 These record items shall be transmitted to this court immediately for use in the above named
 appeal. If these items are not currently in the clerk's possession, then the district court clerk
 shall contact the appropriate parties, who must tender copies to the clerk immediately.




 form name: c7_NoticeTransSupROA(form ID: 117)




          Case 2:16-cr-00021-PP-WED Filed 12/16/20 Page 1 of 1 Document 381
